Citation Nr: 1235176	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-32 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected bronchial asthma.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for back pain with arthritis.

3.  Entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty service from February 1970 to March 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, which denied a claim for entitlement to an evaluation in excess of 30 percent for service-connected bronchial asthma and denied an application to reopen a previously denied claim for service connection for back pain with arthritis; and a March 2011 rating decision, which denied the claims for service connection for carpal tunnel syndrome of the bilateral upper extremities, and denied entitlement to TDIU.

The Board has characterized the Veteran's back pain with arthritis claim as an application to reopen a previously denied claim for service connection, due to the fact that this claim was previously denied in April 2005 and December 2007 rating decisions.  The Board notes, however, that, since the December 2007 rating decision was issued, the Veteran's service personnel records have been associated with the claims folder.  According to 38 C.F.R. § 3.156(c), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  In this case, however, the Board finds that these personnel records either duplicate personnel records already of record or are not relevant to the issue of whether the Veteran's claimed back pain with arthritis was incurred in service.  As such, the Board finds that this issue is most appropriately characterized as an application to reopen a previously denied claim for service connection.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the Veteran requested in March 2011 that his claims be expedited due to financial hardship and health issues.  The Veteran asserted that he would supply information to support this request.  As the Veteran has not submitted such evidence regarding financial hardship, the Veteran's request to advance his claims on the docket is denied.  

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that the claims file contains a November 2011 statement of the case (SOC) addressing the issues of entitlement to service connection for a depressive disorder (claimed as posttraumatic stress disorder (PTSD) and previously a nervous disorder) and entitlement to service connection for facial trauma (claimed as assault of the face).  However, as the clams file does not currently contain a timely substantive appeal with regard to this SOC, these issues are not currently on appeal before the Board. 
	
Additionally, the Board notes that, in the case of Rice v. Shinseki, the Court held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran was recently denied entitlement to TDIU in a March 2011 rating decision.  Subsequent to this rating decision, the Veteran submitted statements from a private physician and a VA physician relating to his employability.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of entitlement to an increased rating for service-connected bronchial asthma, entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a December 2007 rating decision, the Veteran's application to reopen his previously denied claim of service connection for back pain with arthritis was denied on the basis that no new and material evidence had been submitted showing that this condition occurred in or was caused by service. 
2.  Evidence received since the December 2007 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for back pain with arthritis. 


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying the Veteran's application to reopen his previously denied claim of service connection for back pain with arthritis is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for back pain with arthritis has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for back pain with arthritis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letters dated in July 2007, September 2008, and May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The July 2007 and May 2010 letters informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence.  These letters explained the bases of the prior final denial, and directed the Veteran to submit any new and material evidence showing that the Veteran's back condition occurred in or was caused by service.  As such, the Board finds that these letters were substantially compliant with the requirements set forth in Kent v. Nicholson.  See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that the Veteran has requested that records regarding the court-martial of a sergeant who he alleged assaulted him during service would serve to validate his claim.  However, the Board finds that records of a court-martial regarding another soldier would not serve to demonstrate that the Veteran has a current back disability related to his active duty service, particularly in light of the lack of evidence of back complaints in the Veteran's service treatment records.  As such, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required.  

Furthermore, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Thus, although a VA examination conducted during this appeal did address the claim of service connection, the Board is not obligated to reopen the claim solely as a consequence of that development having been conducted.  Moreover, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, even if the VA examination was inadequate, any such inadequacies are moot as the Board is finding that new and material evidence has not been received to reopen the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for back pain with arthritis.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Veteran has previously sought service connection for back pain with arthritis.  The Veteran was denied service connection for back pain with arthritis in an April 2005 rating decision.  The Veteran submitted a notice of disagreement (NOD) with respect to this issue in December 2005, and a statement of the case (SOC) was issued in June 2006.  However, as the Veteran did not submit a timely substantive appeal with regard to this issue, the April 2005 rating decision became final.  Subsequently, the Veteran's application to reopen his previously denied claim of service connection for back pain with arthritis was denied in a December 2007 rating decision.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   
According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the December 2007 denial was that there was no new and material evidence showing that this condition either occurred in or was caused by service.  At the time of this denial, VA and private medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, duplicate copies of service treatment records, personnel records, Social Security Administration (SSA) records, private medical records, and VA medical records.  

With regard to the service treatment records, these records are duplicative of service treatment records that were already of record at the time of the December 2007 denial.  As such, this evidence cannot be considered new, and these records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the personnel records and SSA records, these records do not reflect that the Veteran has a current back disability that was occurred in or caused by his service.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the personnel and SSA records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the newly submitted VA and private medical records, these records reflect that the Veteran has a current back disability.  However, these newly submitted medical records do not reflect that the Veteran has a current back disability that was occurred in or caused by service.  As noted, a VA examination was conducted, but the examiner determined that he would have to resort to mere speculation to conclude that the claimed spine disability was in any way related to his military service.  For these reasons, the newly submitted medical records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the newly submitted medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's lay statements and testimony, the Board notes that the Veteran has asserted that he has a current back disability as a result of his active duty service.  The Board finds that these statements and testimony are duplicative of evidence previously submitted, as the Veteran has already made these same assertions.  As such, this evidence cannot be considered new, and the Veteran's statements and testimony are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for back pain with arthritis, the Veteran's claim is not reopened, and the appeal is denied.


REMAND

The Veteran is seeking entitlement to an increased rating for service-connected bronchial asthma, entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities, and entitlement to TDIU.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim for an increased rating for bronchial asthma, the Board notes that the Veteran asserted at the September 2011 hearing that he had recently been placed on a new medication for his bronchial asthma.  However, the new medication caused him to have a reaction with his liver.  As such, he was taken off of the medication and needed to go to a VA facility in Lake City to determine new treatment.

The Veteran's bronchial asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  That code provides for a 30 percent evaluation when pulmonary function tests reveal FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted when pulmonary function tests reveal FEV-1 of 40 to 55 percent predicted, or FEV- 1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted if FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, there is more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno- suppressive medications is required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).

At the September 2011 hearing, the representative asserted that it was unclear what medication the Veteran was recently prescribed for his bronchial asthma, but, if it was a steroid, the Veteran could be entitled to a higher 60 percent evaluation.  The Board notes that the medications that the Veteran is prescribed to treat his bronchial asthma is critical in evaluating this service-connected disability under Diagnostic Code 6602.  As such, the Board finds that this issue must be remanded in order to obtain the Veteran's recent VA treatment records documenting recent medications prescribed for his bronchial asthma.    

Additionally, the Board notes that, at the September 2011 hearing, the representative argued that the Veteran was last evaluated for his bronchial asthma at a September 2008 VA examination and that this examination was too old for rating purposes.  The representative argued that the Veteran's bronchial asthma had worsened since his last examination.  Despite these assertions, the Board notes that the Veteran actually underwent a VA respiratory examination more recently in October 2010.  Regardless, as this issue is being remanded and the Veteran asserted at the September 2011 hearing that his medications were recently changed or increased to treat his symptoms, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of this service-connected bronchial asthma.

With regard to the Veteran's claim of entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities, the Board notes that this issue was denied in a March 2011 rating decision.  Subsequently, the Veteran indicated in a June 2011 statement that he disagreed with this denial.  The Veteran has not been afforded a statement of the case (SOC) addressing this issue.  Therefore, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

With regard to the Veteran's claim for entitlement to TDIU, the Board notes that the Veteran submitted a June 2011 statement from a physician at Tallahassee Neurological Clinic, who opined that the Veteran is incapable of any gainful employment due to multiple medical problems/disabilities.  The Board notes that the physician did not specify which medical problems or disabilities specifically prevent the Veteran from maintaining employment.  As such, the Board finds that the Veteran should be a provided a VA general medical examination to determine whether he is currently precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  

Finally, upon remand, the RO/AMC should take this opportunity to obtain any private treatment records relating to the claims on appeal that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issue of entitlement to service connection for carpal tunnel syndrome of the bilateral upper extremities.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Obtain any and all available VA treatment records that have not yet been associated with the claims file, to specifically include any recent treatment records from VA facilities in Tallahassee, Lake City, and Gainesville, Florida.

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any private medical records relating to the claims on appeal that have not yet been associated with the claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

4. Schedule the Veteran for an appropriate VA examination to determine the current severity of his bronchial asthma.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should record the FEV-1 and FEV-1/FVC and note whether the Veteran's bronchial asthma is manifested by more than one attack per week with episodes of respiratory failure.  The examiner should also specifically note whether the Veteran's bronchial asthma requires at least monthly visits to a physician for required care of exacerbations, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability. 

5. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


